OPINION
Jon P. Arnett is appealing the refusal of the trial court to grant him jail time credit for the 160 days he spent in the Franklin County Community Based Correctional Facility, his sole assignment of error.
As the State concedes in its brief, this issue has already been determined by this court in State v. Martin (Sept. 15, 2000), Greene App. No. 2000 CA 40, unreported.  In Martin, we held that a defendant is definitely entitled to jail time credit for time spent in the Franklin County Community Based Correctional Facility.  The decision of the trial court in this case not to grant such credit was made before our Martin
decision was released.
The sole assignment of error is sustained.
The judgment is reversed, and the case is remanded to the trial court with instructions to grant Arnett jail time credit for the days he spent confined in the Franklin County Community Based Correctional Facility.
  _________________________ FREDERICK N. YOUNG, J.
BROGAN, J. and FAIN, J., concur.